DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
This action is in response to communications filed on 12 April 2022. Claim(s) 1-16 is/are presently pending in the application, of which, claim(s) 1 and 9 is/are presented in independent form.

This application properly claims benefit, as a continuation, of U.S. Application No. 16/713,146 filed on 13 December 2019. 

An IDS was received on 16 June 2022. All references have been considered.

Claim Objections
Claims 4 and 12 are objected to because of the following informalities:  they recite the abbreviation “IOs” without first defining it.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental process steps of comparing data within two different trees and synchronizing them. This is not dissimilar from the abstract idea identified in Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972). 
With respect to claims 1-8, there are no additional elements beyond the abstract idea itself. With respect to claims 9-16, this judicial exception is not integrated into a practical application because the additional element (“non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations”) is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The other dependent claims offer nothing more than additional abstract mental process steps.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements amount to nothing more than mere instructions to apply the exception using a generic computer component. These cannot provide an inventive concept, and thus the claims are patent-ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marc Clifton, Understanding Merkle Trees, 13 March 2017, retrieved on 14 December 2022, retrieved from the internet <URL: https://www.codeproject.com/Articles/1176140/Understanding-Merkle-Trees-Why-Use-Them-Who-Uses-T > (hereinafter Clifton).

As per claim 1, Clifton teaches a method (page 36, A2), comprising: 
comparing a root hash value of a source dataset tree with a root hash value of a target dataset tree (page 36, A2), and both the root hash value of the source dataset tree and the root hash value of the target dataset tree have the same timestamp (page 37, A2 – hashes are timestamped); 
determining, based on the comparing, that the target dataset tree and the source dataset tree are inconsistent with each other (page 36, A2); 
traversing a portion of the target dataset tree (page 36, A2); 
identifying, during the traversing, an inconsistency (page 36, A2); and 
synchronizing the target dataset tree with the source dataset tree (page 36, A2 and page 37, A3; see also page 7, Data Synchronization).

Clifton does not appear to explicitly disclose:
comparing a root hash value of a source dataset tree with a root hash value of a target dataset tree, and both the root hash value of the source dataset tree and the root hash value of the target dataset tree have the same timestamp. (Emphasis added).
Clifton does teach that the hashes can be time stamped (Clifton at page 37, A2), but not that the time stamps are the same in their example. However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The method would be performed the same regardless of whether the timestamps were the same or different.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have both the root hash value of the source dataset tree and the root hash value of the target dataset tree have the same timestamp because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

Additionally, or in the alternative, there are only two possible results of a comparison of the two timestamps: that they are the same or they are different. It would have been obvious to one of ordinary skill in the art to try having both the root hash value of the source dataset tree and the root hash value of the target dataset tree have the same timestamp in the methodology shown by Clifton in order to deal with the situation of users creating new different leaf nodes at the same time, as a person with ordinary skill has a good reason to pursue the known options within his or her technical grasp. In turn, because the timestamps of the root nodes of the two trees being the same when used in the methodology of Clifton has the predicted properties of the functioning the same to detect differences between the trees, it would have been obvious.

As per claim 9, Clifton does not explicitly disclose: A non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising: …. (Emphasis added). However, given the context (code for performing provided in C#, which is a computer programming language), it would have been obvious to one of ordinary skill in the art to implement the methodology demonstrated in claim 1 on a non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations described in claim 1 and replicated in claim 9.

As per claims 2 and 10, Clifton teaches the method as recited in claim 1, wherein determining that the target dataset tree and the source dataset tree are inconsistent with each other comprises determining that the root hash of the source dataset tree and the root hash of the target dataset tree have different respective values (Clifton at page 36, A2).

As per claims 3 and 11, Clifton teaches the method as recited in claim 1, wherein traversing the target dataset tree comprises comparing a hash value of the target dataset tree with a corresponding hash value of the source dataset tree and determining that the hash value of the target dataset tree is different from the corresponding hash value of the source dataset tree (Clifton at page 36, A2).

As per claim 4 and 12, Clifton teaches the method as recited in claim 1, wherein the operations further comprising applying replicated lOs to the target dataset tree at the same time as any one or more of the comparing, determining, traversing, and synchronizing are being performed (Clifton at page 36, A2 and page 37, Q1 – obvious in view of the discussion of synchronization and the mention of replication to perform replication of the two trees; applying the IOs is a necessary part of synchronizing the data).

As per claims 5 and 13, Clifton teaches the method as recited in claim 1, wherein traversing the target dataset tree comprising comparing a hash associated with a leaf of the target dataset tree with a hash associated with a leaf of the source dataset tree (Clifton at page 36, A2).

As per claims 6 and 14, Clifton teaches the method as recited in claim 1, wherein synchronizing the source dataset tree and the target dataset tree with each other comprises resolving the inconsistency (Clifton at page 36, A2).

As per claim 7 and 15, Clifton teaches the method as recited in claim 16, wherein resolving the inconsistency comprises updating a hash value of a leaf in the target dataset tree to match a hash value of a corresponding leaf in the source dataset tree (Clifton at page 36, A2; see also Clifton at page 8).

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clifton as applied to claims 1 and 9 above, and further in view of Bharatendra Boddu, Using Merkle trees to detect inconsistencies in data, 2 July 2013, retrieved on 14 December 2022, retrieved from the Internet <URL: http://distributeddatastore.blogspot.com/2013/07/cassandra-using-merkle-trees-to-detect.html > (hereinafter Boddu).

As per claims 8 and 16, Clifton does not explicitly disclose the method as recited in claim 1, wherein the operations are performed as part of a continuous replication process in which data is replicated from a source dataset to a target dataset. Clifton does disclose synchronization and replication, but does not explicitly describe the operations as being performed as part of a continuous replication process. Boddu describes performing this process on replicas. Boddu at page 1. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Boddu into the invention of Clifton in order to have he operations are performed as part of a continuous replication process in which data is replicated from a source dataset to a target dataset. This would have been clearly advantageous as it would allow for the correction of replicated Merkle trees thus allowing for the merging of synchronously posted changes between replicated trees.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J TORGRIMSON/             Primary Examiner, Art Unit 2165